WATSON, Judge.
This suit was consolidated for trial and appeal from Andrew v. State Farm Mutual Automobile Insurance Company et al., docket No. 5005, 316 So.2d 883, a matter arising out of the same collision.
Plaintiff herein, Rodney Babineaux, received a judgment in the trial court against the driver of the vehicle in which he was riding, Adam Andrew, and Andrew’s liability insurer, Travelers Insurance Company, in the sum of $1,450.50. His claim against the driver of the other vehicle, William R. Lewis, and Lewis’ insurer, State Farm Mutual Automobile Insurance Company, was dismissed. Defendants Andrew and Travelers, as well as plaintiff Babineaux, have appealed from the judgment of the trial court, all contending that the trial court erred in dismissing the claim against William R. Lewis and State Farm. Defendants Andrew and Travelers also contend that the trial court erred in finding Andrew negligent. Plaintiff also contends that the award of damages is inadequate.
For the reasons assigned in Andrew v. State Farm Mutual Automobile Insurance Company et al., docket No. 5005, 316 So.2d 883, defined no manifest error in the trial court’s holding that the accident occurred as the result of Adam Andrew’s negligence and that William R. Lewis was not negligent. Therefore, the judgment of the trial court dismissing Babineaux’s suit against William R. Lewis and State Farm Mutual Automobile Insurance Company is affirmed.
The record indicates that the only injury to plaintiff Babineaux was a cervical strain. We find no abuse in discretion of the award to him of damages in the sum of $1,450.50. LSA-C.C. art. 1934.
For the foregoing reasons, the judgment of the trial court herein is affirmed.
All costs of this appeal are taxed against appellants.
Affirmed.